Title: To James Madison from Edward Caffarena, 7 November 1807
From: Caffarena, Edward
To: Madison, James



Sir
Genoa. 7th Novr: 1807

I do not doubt you have been informed before this of Mr. Kuhn’s detention in the Tower of this City, and of his subsequent banishment from hence with orders never to approach within forty leagues of the French Coasts or of the seat of the Imperial Court.  Since said event I have been order’d by the Minister Plenipotentiary of the United States at Paris to continue to act at this Port as American Vice Consul, which place Mr. Kuhn had conferred on me from the time of his appointment to the Consulate here  I have in consequence granted to the American Masters of Vessels that were here every assistance they require especially to accellerate their departure which seemed very desirable in the actual situation of affairs between the United States and Great Britain.  I shall continue to exert myself to the utmost of my power for the interest of the Citizens of the United States as long as I may be considerd worthy of that honor, and shall always try to deserve from the authorities of this place that respect and assistance that may be desirable, and which I have reason to expect from the confidence and regard they have ever shewn to me during the preceeding as well as the actual Government.  I trust Sir you will not disapprove the liberty I take of intruding on you to make you easy on the honor and interest of the United States at this place since Mr. Kuhn’s disgrace, and that you may, if you think proper, acquaint thereof his Excellency the President.  I should esteem myself highly fortunate by being honor’d with your protection and commands, and beg you will beleive me to be with the most profound respect, Sir Your most Obedient and most humble Servant

Edward Caffarena

